UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6310


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ANTHONY HATCHES, a/k/a Jameel Smith, a/k/a Anthony Dove,
a/k/a Ant Hatches, a/k/a Anthony Farvey,

                      Defendant - Appellant.



Appeal   from  the   United  States  District   Court  for  the
Western District of Virginia, at Charlottesville.     Norman K.
Moon, Senior District Judge. (3:02-cr-00058-NKM-1)


Submitted:   May 31, 2012                      Decided:   June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Hatches, Appellant Pro Se. Ronald Mitchell Huber,
Assistant United States Attorney, Charlottesville, Virginia; Jeb
Thomas Terrien, Assistant United States Attorney, Harrisonburg,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony    Hatches    appeals      the    district     court’s      orders

denying his 18 U.S.C. § 3582(c)(1)(B) (2006) motion and motion

for    reconsideration.          We    grant    Hatches’      motion       to     file

supplemental briefs.       We have reviewed the record and find no

reversible error. *     Accordingly, we affirm for the reasons stated

by    the   district    court.         United        States   v.    Hatches,       No.

3:02-cr-00058-NKM-1 (W.D. Va. Feb. 1 & 15, 2012).                        We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the   materials        before     the    court    and

argument would not aid the decisional process.



                                                                            AFFIRMED




      *
       The district court did not have authority to grant the
motion to reconsider, because a motion to reconsider is not a
proper vehicle to seek review of a ruling on a § 3582 motion.
United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir. 2010).



                                        2